The Attorney                General of Texas
                      April        7, 1980




Honorable Forrest Green, Chairman               Opinion No. NW-16 1
Agriculture and Livestock Committee
House of Representatives                       Re: Whether      government     em-
Austin, Texas 78769                            ployees may carry handguns while
                                               hunting  and trapping     predatory
                                               animals and rodent pests.

Dear Representative       Green:

       On behalf of the House Committee on Agriculture and Livestock, you
have   requested our opinion as to whether chapter 46 of the Penal Code
prohibits governmental employees from carrying handguns while hunting and
trapping predatory animals and rodent pests as a duty of their employment.

       Section 46.02 of the Penal Code provides that

             (a) a person commits an offense if he intentionally,
             knowingly, or recklessly carries on or about his person
             a handgun, illegal knife, or club.

Section   46.03 states,    however,   that   section   46.02 is not applicable   to a
person:

             (4)   engaging in lawful hunting, fishing, or other
                   sporting activity  if the weapon is a type
                   commonly used in the activity. . . .

Section 1 of article 192b, V.T.C.S., requires the State of Texas to

            . . . cooperate     through    the   Agricultural   and
            Mechanical College System of Texas with the United
            States Department of the Interior, Fish and Wildlife
            Service in the control of coyotes, wolves, mountain
            lions, bobcats! the Russian boar, and other pre.datory
            animals and m the control of prairie dogs, pocket
            gophers, jack rabbits, ground squirrels, rats and other
            rodent pests for the protection of livestock, food and
            feed supplies, crops and ranges.




                                    P. 517
Honorable Forrest Green - Page Two       (14N-161)


       Since article 192b, V.T.C.S., authorizes the hunting of various predatory animals and
rodent pests, it is clear that employees affected thereby may carry handguns if when
actually engaged in hunting activities        the handguns constitute    weapons of a type
“commonly used in the activity” of controlling such animals.          Thus, if handguns are
commonly used to control the animals described in section 1 of article 192b, V.T.C.S., it is
our opinion that governmental employees, while en aged in such activities, may lawfully
carry handguns under the exception of section 46.03 f4) of the Penal Code.

                                       SUMMARY

           Governmental    employees   may carry handguns while hunting
           predatory animals and rodent pests, provided such weapons are of a
           type commonly used in the activity of controlling such animals.
                                                                      /I




                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Susan Garrison
Rick Gilpin
Bruce Y oungblood




                                        P.   518